                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS

                                                      )
JOHN DOE,                                             )
     Plaintiff,                                       )
                                                      )
v.                                                    )        Civil No. 19-11049-LTS
                                                      )
BRANDEIS UNIVERSITY, et al.,                          )
    Defendants.                                       )
                                                      )

       ORDER ON MOTION TO REQUIRE PLAINTIFF PROCEED UNDER TRUE NAME
                               (DOC. NO. 29)

                                               September 18, 2019

SOROKIN, D.J.

           On May 6, 2019, Plaintiff filed a complaint asserting various claims and seeking equitable

and monetary relief against Brandeis University and the Commonwealth of Massachusetts.1

Among other claims, the Complaint asserts claims for violation of Title IX of the Education

Amendments of 1972, 20 U.S.C. § 1681 et seq. (Counts I, II), violation of several Amendments to

the United States Constitution (Counts IV, VII), and claims for civil conspiracy (Count III),

defamation (Count X), invasion of privacy (Count XI), and intentional and negligent infliction of

emotional distress (Counts XII, XIII). Doc. No. 1.

           On the same day, Plaintiff also moved for permission to proceed under the pseudonym

“John Doe” on the grounds that he would suffer reputational harm and social stigmatization from

the public disclosure of his name and identity. Doc. No. 2. On May 15, 2019, the Court

conditionally granted Plaintiff’s motion “to the extent that plaintiff seeks to use a pseudonym on

the public docket,” but “cautioned that defendants are entitled to know his name and identity” and



1
    The Court dismissed Plaintiff’s claims against the Commonwealth without prejudice. Doc. No. 7 at 3.
ordered Plaintiff to file his true name and address under seal within 21 days, Doc. No. 7 at 22,

which the Plaintiff did, Doc. No. 11; Doc. No. 13. The Court also noted that “[t]he conditional

allowance of this motion is subject to future reconsideration of the issue upon motion of any party

or by the court sua sponte.” Doc. No. 7 at 2.

        On August 6, 2019, Brandeis moved to require plaintiff to proceed under his true name.

Doc. No. 29. Plaintiff did not file an opposition but was given the opportunity to respond to

Brandeis’s motion at the scheduling conference on September 16, 2019. After reviewing the

Parties’ submissions and the arguments they made during the scheduling conference, the Court

ALLOWS the Motion (Doc. No. 29).

        There is a strong presumption in favor of openness in judicial proceedings. Doe v. Bell

Atl. Bus. Sys. Servs., 162 F.R.D. 418, 420 (D. Mass. 1995). “In the civil context, the plaintiff

instigates the action, and, except in the most exceptional cases, must be prepared to proceed on the

public record.” Id. at 422. This is not such an exceptional case. Plaintiff’s fundamental concern

is that disclosure of his identity will cause him reputational harm and social stigmatization because

his claims involve allegations that relate to events which gave rise to criminal charges—

specifically, charges of assault and battery on a family or household member—in which Plaintiff

is the defendant. Doc. No. 3 at 11; Doc. No. 1 at ¶ 20.

        As a general matter, the fear of reputational harm and social stigmatization is not a

sufficient ground to allow plaintiffs to proceed anonymously. See, e.g., Bell Atlantic, 162 F.R.D.

at 421 (rejecting plaintiff’s request to proceed anonymously despite accepting as true her allegation

that “she would suffer intense embarrassment and shame within her community” if her name were

disclosed). Plaintiff does not point to any unusual or compelling circumstances that warrant


2
  Pincites in “Doc. No. __” citations to documents appearing on ECF, the court’s electronic docketing system, are to
the page numbers assigned by ECF in the header appended at the top of each page upon filing.

                                                         2
permitting him to proceed anonymously here. If anything, the nature of this case militates against

Plaintiff’s request—given that the criminal charges against him are public, his identity has already

been disclosed. See Doc. No. 31 (Roberts Aff.) at ¶¶ 4-10, id. at Exhs. A-F. This effectively moots

his request for anonymity. Bell Atlantic, 162 F.R.D. at 422 (“[B]ecause plaintiff's true identity

was revealed in administrative proceedings, the request for anonymity is effectively moot.”).

         Further, the public interest in open proceedings is heightened in this case given the serious

nature of Plaintiff’s allegations, including that Defendant Brandeis, a private party, influenced the

pending criminal case against him. See, e.g., Doc. No. 1 at ¶¶ 180-82, ¶ 184, ¶ 187.

         Accordingly, the Motion (Doc. No. 29) is ALLOWED.                          The Clerk shall replace “John

Doe” on the docket with Plaintiff’s true full name and address.3 Given the nature of this Order,

the Clerk shall not take this action until after the close of business on September 25, 2019.



                                                                  SO ORDERED.


                                                                  /s/ Leo T. Sorokin
                                                                  Leo T. Sorokin
                                                                  United States District Judge




3
  Although the Court has to date preserved Plaintiff’s anonymity, it has been brought to the Court’s attention, though
not by Plaintiff or Defendant, that Plaintiff’s email address appears as part the listing of Plaintiff as the John Doe party
on the publicly accessible docket. Presumably, the email address would, with little difficulty, lead to the discovery of
Plaintiff’s identity. The Court appreciates the provided information and has advised the Clerk’s office of this issue so
that it can be addressed. Although this issue has no bearing on the Court’s ruling, given this ruling there is no harm
to Doe from the listing of his email address on the publicly accessible docket.

                                                             3
